Case: 20-60563     Document: 00516191368         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 3, 2022
                                  No. 20-60563                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Miguel Garcia Garcia, also known as Miguel Garcia, also
   known as Miguel Garcia-Garcia,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 290 743


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Miguel Garcia Garcia, a native and citizen of Mexico, seeks review of
   the Board of Immigration Appeals’ (BIA) dismissing his appeal of an




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60563      Document: 00516191368           Page: 2    Date Filed: 02/03/2022




                                     No. 20-60563


   Immigration Judge’s (IJ) denying his application for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT).
          In reviewing the BIA’s decision, our court considers the IJ’s decision
   only to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863
   (5th Cir. 2009). “Questions of law are reviewed de novo”; factual findings,
   for substantial evidence. Id. Under substantial-evidence review, “reversal is
   improper unless . . . the evidence [not only] supports a contrary conclusion,
   but also . . . compels it”. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
   (emphasis in original) (quotation omitted).
          As for his asylum claim, Garcia cannot demonstrate he is unable or
   unwilling to return to his country “because of persecution or a well-founded
   fear of persecution on account of race, religion, nationality, membership in a
   particular social group [(PSG)], or political opinion”.               8 U.S.C.
   § 1101(a)(42)(A) (defining refugee); 8 U.S.C. § 1158(b)(1) (listing conditions
   for granting asylum). A PSG must: “consist of persons who share a common
   immutable characteristic”; “be defined with particularity”; “and . . . be
   socially visible or distinct within the society in question”. Gonzales-Veliz v.
   Barr, 938 F.3d 219, 229 (5th Cir. 2019) (citation omitted). Substantial
   evidence supports the BIA’s decision that Garcia’s proffered PSG of
   “former Mexican soccer referees” is not legally cognizable because it lacks
   immutability. See Mwembie v. Gonzales, 443 F.3d 405, 414–15 (5th Cir. 2006)
   (rejecting employment-based social group—“government employees”—as
   PSG). Because Garcia fails to demonstrate his membership in a cognizable
   PSG, as required for asylum, he fails to satisfy the more stringent standard
   for withholding of removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
   2006) (“Because the level of proof required to establish eligibility for
   withholding of removal is higher than that required for asylum, failure to
   establish eligibility for asylum is dispositive of claims for withholding of
   removal.”).



                                          2
Case: 20-60563      Document: 00516191368            Page: 3    Date Filed: 02/03/2022




                                      No. 20-60563


          Substantial evidence also supports the BIA’s conclusion Garcia failed
   to establish eligibility for CAT protection. To obtain CAT relief, “applicant
   must show that it is more likely than not that he would be tortured if returned
   to his home country”. Zhang v. Gonzales, 432 F.3d 339, 344–45 (5th Cir.
   2005) (quotation omitted). Torture is defined as the intentional infliction of
   “severe pain or suffering . . . for such purposes as . . . intimidating or coercing
   him . . . or for any reason based on discrimination of any kind”, where “such
   pain or suffering is inflicted by, or at the instigation of, or with the consent or
   acquiescence of, a public official . . . or other person acting in an official
   capacity”. 8 C.F.R. § 1208.18(a)(1) (defining terms for implementation of
   the CAT). As the BIA noted, “neither the failure to apprehend the persons
   threatening the alien, nor the lack of financial resources to eradicate the
   threat or risk of torture” satisfy the CAT’s state-action requirement.
   Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006) (denying relief).
          DENIED.




                                           3